ORDER
PER CURIAM:'
C.W. (“Mother”) appeals a judgment entered by the Circuit Court of Jackson County terminating her parental rights over her four children, Mother contends that the trial court erroneously found that a statutory ground for termination existed, because the evidence concerning her men*556tal health on which the court relied was outdated by the time of trial. Mother also argues that the judgment should be reversed because her appointed trial counsel was ineffective for failing to ensure that one of Mother’s witnesses complied with the court’s witness-sequestration order, which resulted in the exclusion of the witness’ testimony. We affirm. Because a published opinion would have no precedential value, we have provided the parties an unpublished memorandum setting forth the reasons for this order. Rule 84.16(b).